Leach, P. J.,
A petition for writ of mandamus alleged that defendant was a former treasurer of the School District of the Borough of Dickson City whose term of office expired September 15, 1943, and that he had refused to turn over the school records remaining in his hands, and deliver the books and accounts and other property of the school district to his successor. A motion to quash was filed, suggesting that the petition is indefinite because it does not *232set forth what books and property defendant should turn over to petitioner.
If defendant was a competent officer, he should know without any list what books, records, and property of the Borough of Dickson City School District he has in his possession. If he has turned over any of them, he can make answer to that effect. The duties of the various officers of the school district to keep proper records and to turn over the property of the school district to their successor are part of the School Code, which the officers should know. Many cases have set forth that mandamus is a proper remedy to compel the performance of that duty. One of the latest is Commonwealth ex rel. Eagen v. Petrusefski, 338 Pa. 278.
Now, December 1, 1943, motion to quash is refused and defendant is allowed 10 days to answer.